 622DECISIONSOF NATIONALLABOR RELATIONS BOARDCubitSystemsCorporationandOffice& AlliedWorkers Union Local 67, International Longshore-men's&Warehousemen'sUnion.Case20-CA-6233December20, 1971DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNING AND KENNEDYOn July 19, 1971, Trial Examiner George H.O'Brien issued the attached Decision in this proceed-ing. Thereafter, the General Counsel filed exceptionsand a supporting brief, and the Respondent filedcross-exceptions and an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order only to the extent consistentherewith.1.In the absence of exceptions, we adopt the TrialExaminer's finding that Respondent bargained ingood faith with the Union and that` the parties did notreach complete agreement on the terms of a collec-tive-bargaining contract, together with his recommen-dation that the 8(a)(5) allegation therefore be dis-missed. Further, we concur in the Trial Examiner'sfinding that Respondent did not induce or encourageits employees to sign a petition to decertify the Unionand in his recommendation that this allegation also bedismissed.2.The Trial Examiner concluded, and we agree,that Respondent's discharge of Cecilia Geeter, EsterEkman, and Leora Van Winkle was not related tounion activities and hence did not violate Section8(a)(3) of the Act. However, we find, contrary to theTrial Examiner, that Respondent discharged Geeterand Ekman because of their concerted protectedprotest over selection of a new manager, therebyviolating Section 8(a)(1) of the Act.'On May 1, 1970, Respondent, owner of a dataprocessing facility in Burlingame, California, ac-quired a facility in San Francisco from the BurroughsCorporation.At the time, Burroughs' keypunchoperation, the department concerned herein, includediAs the Trial Examiner states, Van Winkle did not participate in theconcerted effort of Geeter and Ekman regarding the selection of a newkeypunch manager. In addition, we find,infra,that some discharges weredictated by the need to reduce the work force. Thus, although it is a closequestion as to whether Van Winkle was included for discharge because of11 employees working two shifts. Sabanovich, Res-pondent's executive vice president, told the employeesthat Respondent was making the jobs of all employeesavailable under the same terms as they had had withBurroughs and that Gilhooley, the keypunch manag-er, would remain on the job only temporarily. On May30,Gilhooley left, and Sim Watson, Respondent'sdirector of facilities and management, told Geeter,then day-shift supervisor, that she would be in chargeuntilRespondent found a new keypunch manager.Geeter acted in this capacity from June 1 until June17, the day Millie Hinchey took overas manager.On June 5, 1970, at the request of the keypunchstaff,Geeter and Ester Ekman,assistantsupervisor,approached Sim Watson to discuss the appointmentof a new keypunchmanager.They related the staff'sconcern over the rumor that Hinchey was to be theirnew manager, specifically because she would bringwith her the employees who normally accompany herfrom job to job at the expense of those who were there,that she would change the operation of the office, andthat raisesmight be slower in coming.2 Geeteremphasized that the staff did not have anythingagainst Hinchey personally but wanted Respondentto consider the feelings of the staff in making itsselection.Geeter and Ekman also told Watson thatthe other employees had asked them to talk to himbecause management never communicated anythingto the keypunch staff and because they believed thatsomething was going on about which they should beinformed, inasmuch as Gilhooley had left and therewas no immediatemanager inthe department. OnMonday, June 8, the next workday, Watson told thekeypunch staff that he had been informed that theywould walk out if a certain person was hired asmanager, that the Company would not be intimidatedby a bunch of keypunch operators, and that he woulddischarge any employee who questioned this decisionfurther.On June 17, the day Hinchey took over asmanager, she made it known that she was aware of thediscontent in the office and had learned that Geeterand Ekman were the ones who had spoken withWatson. On July 10, Respondent terminated theemployment of Geeter, Ekman, and Van Winkle.Itwas not disputed that the amount of workprocessed by the San Francisco office decreased afterRespondent acquired the facility and that economicconsiderationsnecessitateda reduction in the workforce. The Trial Examiner concluded that Geeter andEkman were discharged because they were the mostexpendable. The General Counsel contends, however,her association and alignment with Geeter and Ekman,the evidence isinsufficient to establish that her discharge was violativeof the Act. For thisreason, we shall dismiss that allegation.2Many employees on the staff had worked under Hinchey at the sameSan Franciscolocation butin the employ of another company194 NLRB No. 87 CUBIT SYSTEMS CORP.that they were unlawfully selected for discharge,instead of other less experienced and less senioremployees, because of their above-described concert-ed activity regardingHinchey's employment askeypunch manager.In our opinion, undisputed record testimony notdiscreditedby the Trial Examiner reveals thatRespondent harbored a resentment toward Geeterand Ekman. This antipathy arose because Geeter,during the first week in May, at the suggestion ofKeypunch Manager Gilhooley, asked Sabanovichand Nishimura, Respondent's president, about thetype of work Respondent had and its starting salariesand suggested that two employees (Leora Van Winkleand Karen Chan) should receive a raise as they wereunderpaid; and because Geeter and Ekman in Junespoke out againstMillieHinchey.Respondent'sattitude manifested itself during a conversation withGeeter and Ekman on July 10 when Sabanovich andNishimura accused Geeter of being a "ringleader"and "troublemaker," and stated that the "wholetrouble began in May and June when they [Geeterand Ekman] questioned everything management toldthem." Thus, although management included Geet-er's conversation with Watson in May as part of herobjectionable conduct, there is no indication thatGeeter and Ekman questioned any of management'sdecisions before the June 5 conversation, and henceSabonovich's remarks to Geeter and Ekman couldonly have had reference to their activities on June 5 onbehalf of the employees. Moreover, Sabanovichtestified thatWatson had reported to him severalincidents in which Geeter and Ekman confrontedWatson and had made him very uncomfortable butthe only incident Sabanovich could recall or cite wasthe June 5 conversation regarding the appointment ofa new manager. It is especially significant, however,that Nishimura, who personally approved the selec-tion of Geeter and Ekman for discharge, admitted onthe record that the June 5 incident influenced him.33 In our opinion,there is no question that the keypunch employees hada legitimate concern in the appointment of a new keypunch manager andthatGeeter and Ekman were engaged in protected concerted activity indiscussingHinchey's appointment with Watson.We find Respondent'scontention to the contrary without merit. Respondent's assertion that theemployees'interestwas only in furthering the interests of Geeter is notborne out by the record. As stated,supra,therewas concern by theemployees that the selection of Miss Hmchey might adversely affect theworking conditionsandeven the retention of jobs by the incumbent officeemployees.Concerted activity to further these legitimate employeeconcerns isclearlyprotected. SeeNLRB v. Phoenix Mutual LifeInsuranceCo.,167 F.2d 983 (C A. 7);N.L R B v. Guernsey-MuskingumElectric Cooperative,285 F.2d 8 (C A. 6). The cases cited byRespondentare clearly distinguishable on their facts.4The TrialExaminer'sfailuretodiscuss this highly significanttestimony may be explained by his findingsthat it wasHinchey whoselectedGeeter and Ekman for discharge and that Hinchey was notinfluenced by this concerted activity, so that it followed that no impropermotive could be attributed to Respondent's discharge of the twoemployees.But, the record shows that it was not Hinchey who made the623The July 10 conversation and Sabanovich's admissionclearly revealRespondent's impropermotives inselecting Geeter and Ekman for discharge.4 When, inaddition, considerationis given tothe fact that Geeterand Ekman were the mostseniorand experiencedoperators and that Respondent did not offer thememployment on the second shift, although, as Hin-chey testified, theRespondent was interested inbuilding up its force on that shift as work wasincreasing,-5 the conclusion is inescapable that theRespondent was unlawfully motivated in selectingGeeter and Ekman for discharge by their concertedactivities.Respondent contends, however, that Geeter's andEkman's concerted activities were not protectedbecause they were supervisors. The Trial Examinerfound, and we agree, that the record is devoid ofevidence that Ekmanwas asupervisor.Althoughacknowledging that Geeter's status was much indoubt, the Trial Examiner concluded thatat leastbetween June 1 and June 16 Geeter was a supervisor.6In our opinion, however, the record does not warranta finding that Geeterpossessedor exercised anysupervisory authority at any time.As "day-shift supervisor," a title she apparentlycarried over from her employment with Burroughs,Geeter spent about 90 percent of her time preparingaccounts for verification by the keypunch operators.To do this, she would prepare batch tickets, obtain thecorrect procedure card, and place the ticket and cardwith the bundles of materials. The bundles were thenset on a table and each keypunch operator picked upthe bundle on the top of the pile when she finishedwith the one she had. After the job was completed,Geeter refiled the procedure cards.The Trial Examiner noted that all day-shift opera-torswere experienced and competent, requiringpractically no supervision. In the event a new job wasto be punched with which Geeter had not workedpreviously, the keypunch manager or account manag-decision to discharge Geeter and Ekman, and apparently she did not evenparticipate inmaking the decision. In that regard, the TrialExaminerspecificallyfound thatSabanovich had told Watsonthat he [Watson] andHinchey were to make the selection.But Hinchey testified that when shespoke to Watson about the reduction in staff it became apparent thatWatson had already decided on Geeter and Ekman,thatWatsonasked herwhether she needed the assistance of Geeter and Ekman since work wasdecreasing,and that, upon her giving Watson assurance that she couldcarry on without the two, Watson decided to discharge them5 It is true that Geeter and Ekman had earlier declined positions on thesecond shift, but that was as an alternative simply reduced hours on theday shift.There is nothing in the record that would warrant a conclusionthatGeeterand Ekman would have declined an offer of employment onthe second shift as an alternative to discharge.6We note that the TrialExaminer was not required to reach this issueinview of his finding that Geeter and Ekman were discharged foreconomic reasons. As we have found they were engaged in concertedactivities and discharged for that reason,their supervisory status must bedetermined 624DECISIONSOF NATIONALLABOR RELATIONS BOARDer would write the precedure card and explain it toGeeter who, in turn, explained it to the keypunchoperators.Geeter,at times, answered questionsoperators might have on procedure and helped themcorrect errors. IfGeeter could not answer thequestion, she would ask the keypunch manager oraccount manager.About 10 percent of the work in the departmentconsistedof"drop-in" clients. If the keypunchmanager was not available, Geeter would wait on thecustomer, take the order, and prepare the batch ticket.She would then assign the work to a particularoperator based on that operator's existing workloadand experience, but the assignment was not accompa-nied with any instruction.The record shows that Geeter did not have authorityto hire, fire, or make effective recommendations inthat regard or for promotions or pay increases.Although on one occasion Hinchey asked Geeterabout the quality of one operator's work and Geeterreplied that "she's still slow," Hinchey did not askGeeter for her recommendation nor did Geeter offerone as to the retention of that operator, even thoughshortly thereafter Hinchey fired the operator. Theevidence disclosed that Hinchey had worked with theoperator at another company and knew that she was apoor worker. We cannot consider this incident asestablishing the fact thatGeeter possessed theauthority to make effective recommendations.?We are satisfied, on the record as a whole, thatGeeter,asday-shift supervisor, did not possesssupervisory authority but was more of a leadman forthe office. Although Hinchey would at times leaveGeeter in charge of the department, there is noevidence thatGeeter exercised any supervisoryauthority during these periods. With respect to the 2-1/2 weeks Geeter served as keypunch manager, it isclear that she performed no functions other than hernormal duties. In fact, the record discloses that shewould check with Watson as to how work was to bedivided between the two shifts, although ordinarilythatwould be a decision made by the keypunchmanager. The Trial Examiner also found that duringthis period work had diminished on the day shift tosuch an extent that operators were sent home byWatson on full pay, leaving only Geeter or on twooccasions Van Winkle and one or two others as askeleton crew, making the presence of a keypunchsupervisor completely unnecessary. Also, it is signifi-cant thatWatson made the decision to send theemployees home, apparently without consultingGeeter. Thus, it appears that Geeter's designation as4The incident early in May, described above, occurred as a result ofGilhooley's instructing Geeter to raise the matters of work and wages, andtheRespondent'sreaction to her discussing the personnel questionsacting keypunch manager did not carry with it anygenuine delegation of supervisory authority.We conclude that the evidence is insufficient tosupport a finding that Geeter was a supervisor evenduring the period from June 1 to June 16. According-ly, her concerted activities on June 5 were protected.For all the foregoing reasons, we conclude thatRespondent dischargedGeeter and Ekman forengaging in protected concerted activities and therebyviolated Section 8(a)(1) of the Act.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices we shall order that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. We havefound that the Respondent has discriminated againstCecilia Geeter and Ester Ekman by discharging themin violation of Section 8(a)(1) of the Act. We areunable from the evidence in the record to determinethe dates for which Geeter and Ekman are entitled tobackpay since apparently' the San Francisco officewas closed on December 31, 1970, for economicreasons. Nor can we determine at this time whetherGeeter and Ekman are entitled to reinstatement atRespondent'sBurlingamefacility, although we notethatGeeter was employed there at the close of thehearing in this proceeding. Accordingly, we leave thedetails of the remedy as to Geeter and Ekman to thecompliance stage of this proceeding.8 Backpay,however, shall be computed in the manner set forth inF.W.WoolworthCompany,90NLRB 289, withinterest added thereto in the manner set forth inIsisPlumbing & Heating Co.,138 NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Cubit Systems Corporation, Burlingame, California,its officers, agents, successors, and assigns, shall takethe action set forth below:1.Cease and desist from:(a)Discharging employees or discriminating inregard to their hire, tenure of employment, or anyterm or condition of employment because they haveengaged in concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion.(b) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theirrights guaranteed in Section 7 of the Act.graphicallydemonstratesher lack of authorityin this realm.8Russell Coal & Clay Co,165 NLRB 978. CUBITSYSTEMS CORP.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Make whole Cecilia Geeter and Ester Ekman forany loss in job status they may have suffered byreason of their discriminatory discharge and pay thembackpay with 6-percent interest thereon, all in amanner to be determined hereinafter at the compli-ance stage of this proceeding.(b)Notify immediately the above-named individu-als, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, ifentitled, upon application after discharge from theArmed Forces, in accordance with the SelectiveService Act and the Universal Military Training andService Act.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its Burlingame, California, office copiesof the attached notice marked "Appendix."9 Copiesof said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed byRespondent's authorized representative, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS, FURTHER ORDERED that all allegations of thecomplaint not specifically found to be violations ofthe Act be, and they hereby are, dismissed.MEMBER KENNEDY, dissenting:Iwould affirm the Trial Examiner's Decision in thismatter.9In the event that this Order is enforced by a Judgment of a UnitedStatesCourtof Appeals,the words in the noticereading "POSTED BYORDEROF THE NATIONAL LABOR RELATIONSBOARD" shall bechanged toread "POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONS BOARD."625APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentPursuant to the Order of the National LaborRelations Board and in order to effectuate the policiesof the National Labor Relations Act, as amended, wehereby notify our employees that:WE WILL NOT discharge any of our employees ordiscriminate in regard to their hire, tenure ofemployment, or any term or condition of employ-ment because they have engaged in concertedactivities for the purpose of collective bargainingor other mutual aid or protection.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their right to engage in, or to refrain fromengaging in, any or all of the activities specified inSection 7 of the Act.WE WILL make whole Cecilia Geeter and EsterEkman for any loss in job status they may havesuffered by reason of their discriminatory dis-charge and pay them backpay with 6-percentinterest thereon, all in the manner to be deter-mined hereinafter at the compliance stage of thisproceeding.CUBIT SYSTEMSCORPORATION(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individ-uals, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, ifentitled, upon application after discharge from theArmed Forces, _ in accordance with the SelectiveService Act and the Universal Military Training andService Act.This is an official notice and must not be defaced byanyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 13050 Federal Building, Box 36047, 450Golden Gate Avenue, San Francisco, California94102, Telephone 415-556-3197. 626DECISIONSOF NATIONALLABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEGEORGE H. O'BRIEN, Trial Examiner: On March 17-24,1971, a hearing was held in the above-entitled matter in SanFrancisco, California.' The complaint, issued November23, 1970, is based on a charge filed July 22, 1970, by Office& Allied Workers Union Local 67, International Long-shoremen's and Warehousemen's Union, herein called theUnion, and alleges violations of Sections 8(a)(1),(3), and (5)of the National Labor Relations Act by Cubit SystemsCorporation, " herem called Respondent. Upon the entirerecord2 in this proceeding, including my observation of thewitnesses and after due consideration of the postheanngbriefs, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is a California corporation engaged in thesale of data processing services to various business firmslocated in the State of California. Purity Stores Inc., hereincalled Purity, is a Nevada corporation engaged at variouslocations throughout the State of California in the retailsale of groceries, fruits, vegetables, meats, and other items.The annual gross revenue of Purity's California storesexceeds $500,000 and it annually receives goods valued inexcess of $10,000 shipped directly to said stores fromsuppliers located outside the State of California. During thecalendar year 1970, Respondent sold to Purity servicesvalued in excess of $50,000.II.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection2(5) of the Act.HI.THE ALLEGED UNFAIR LABOR PRACTICESA.The IssuesThe complaint alleges in material substance that on June30, 1969, the Union and the Respondent "reached completeagreement on all the terms of a collective bargainingcontract" and, "Commencing on or about July 1, 1970.. .Respondent did refuse ... to sign a written collectivebargaining contract embodying the terms of the collectivebargaining contract reached by the Respondent and theUnion [on July 30, 1969]," thereby refusing to bargain inviolation of Section 8(a)(5) of the Act. The complaintfurther alleges that Respondent discharged three employeeson July 10, 1970, "because of their activities on behalf ofthe Union," thereby discriminating against employees inviolation of Section 8(a)(3) of the Act. At the opening of thehearing this paragraph of the complaint was amended byadding as an additional motive for the discharge of these1The hearing opened in San Francisco on February 11, 1971 TheGeneral Counsel rested, after 3 days of testimony, on February 13 and thehearing was adjourned to March 17, 1971. Under date of March 3, 1971, Iwas advised by the official reporter that stenomask disks of the hearing onFebruary II and 13 had been "accidentally destroyed" and he was"therefore unable to make a record from them". The transcript of Februarythree individuals, "and/or because of their protectedconcerted activities." Finally the complaint alleges thatRespondent, through its keypunch supervisor,KarenO'Toole, "induced and encouraged [its] employees to sign apetition to decertify the Union," thereby violating Section8(a)(1) of the Act. In his brief to me, Counsel for theGeneral Counsel states that the three employees, Cecilia C.Geeter, Esther A. Ekman, and Leora Mae Van Winkle weredischarged "because of their support for the Union andbecause of their protected concerted protest concerning theselection of a new manager."Respondent, through its counsel, answers that it did notreach a complete agreement with the Union on June 30,1969, nor at any other time, that Geeter and Ekman weresupervisors, that their concerted activity was unprotected,that it had no knowledge of their union activity, that thethree employees were terminated for valid economicreasons, and that O'Toole took no part in any action todecertify the Union.B.TheBargaining1.Creation of Respondent and the Union'sNegotiations with PurityPurity is a large supermarket chain. On July 1, 1967, itentered into a 3-year contract with the Union covering allof its office employeesin Burlingame,California, includingjunior accountants,secretaries,typists, clerks, computeroperators, and keypunch operators. As of May 19, 1969,there were 37 employeesin the unit.The contract madeunionmembership a condition of employment andcontainedan automaticrenewal clause.On April 16, 1969, the Union's businessagent, PeggyBanks,wrote to Jack Niven, Sr., president of Purity:... this will advise that we desire to open ourcontract for the purposeof revisingand amending it.Enclosed'you will find a set of detailed proposals.On April 21, 1969, Purity, through its controller, JosephY. Nishimura, replied:We find that your proposal will amount to a payincrease in excessof20% withoutconsidering the cost ofliving escalationclause.In order that we may negotiate intelligently, I amattaching hereto an analysis of your proposal on a costbasis.Clearly,a wage increaseof better than 25%(which your proposal will be after escalation) is,unacceptable to us.This being the case,please call us as soonas possibleso that we mayarrange a meeting tonegotiate thisimpasse.On May 16, 1969, Respondent was incorporated. OnJune 16, 1969, Respondent began operations by taking overthe data processing department of Purity. Nishimura,Respondent's president,* retained his position as Purity'scontroller.Sam Sabanovichresignedhispositionas11, 1971, recordingthe cross-examination of Peggy Banks and a portion ofthe directexamination of Esther Ekman was stricken on motion of theGeneral Counsel and the trial procededde novoonFebruary 17, 1971.2The motionof counsel for Respondentto correctthe stenographictranscriptisgranted, and the stipulation dated March25, 1971, withattached timecards is received in evidenceas TX Exh 2 (See tr page 819.) CUBIT SYSTEMS CORP.director of management information systems with Purity toassume the duties of executive vice president of Respon-dent. The lease of the computers, keypunch machines, andverifying machines owned by Burroughs Corporation wastransferredby Purity to Respondent. All of Purity'semployees in its data processing department, then compris-ing one programmer, two computer operators, sevenkeypunch operators, and the manager of the department,Joe Bruno, became employees of Respondent. Bruno's titlewas changed to operations manager .3Under date of June 20, 1969, C. L. Pecchemno, executivevice president of Purity, wrote to Banks:As agreed at our meeting this morning, we are now in aposition to respond to your original proposals, Thisresponse constitutes an offer and supersedes any verbalor written offer made to date.1.Duration of agreement-We agree that theduration shall be three years:July 1, 1969 through June 30, 19722.Holidays-We agree that the day followingThanksgiving shall be a paid holiday, but that thenumber of paid holidays under the contract shallremain as under the present contract.3.Hours-No change in present contract.4.Sick Leave-We agree to nine days per year foremployees with less than five years, twelve days forthose employees with more than five years, with acumulative maximum of 30 days. No cash payoff upontermination.5.We agree that personnel designated to replacehigher rated employees for one week or more shall bepaid the higher rate during the period of the higherrated employee's absence.6.Promotions-We agree that when an employee israised in classification, he shall receive an increase tothe step in his new classification immediately above hisformer rate of pay.7.Wages-We offer the members of the bargainingunit pay increases based on their present rates of pay asfollows:July 1, 19695%July 1, 19705%July 1, 19715%(Without anyfurther escalation)8.We propose further that the wage schedulesappended to our letter of May 19, 1969 be incorporatedin the contract to be applicable to any new employeejoining the bargaining unit, except that keypunch3As of June 16, 1970, and for an indeterminate time thereafter, Puritywas Respondent's only customer.4The findings in this section are based on the testimony of Banks andNishimura. Valter was dead Pecchenino, though called for limited cross-examination by the General Counsel, was not questioned about the June 30meetingDosch did not testify, nor did Pias nor did Giol I have studiedthe conflicts in the testimony of the two witnesses, have given carefulconsideration to the arguments of their respective counsel, and haveconcluded that on balance, the recollection of Nishimura is the more627operators and computer operators should be deleted asnone are presently employed by Purity Stores.Under date of June 26, 1969 the following bulletin wasdistributed:TO: ALL MEMBERS OF LOCAL #67 EMPLOYEDBY PURITY STORES INC.FROM: JOE NISHIMURASUBJECT: YOUR REJECTION OF OFFER MADEBY MANAGEMENTIthas, come to my attention that you have rejectedmanagement's latest contract proposal.Iwould like to go on record at the present time with anexplanation of our position in these negotiations beforeeither you or we harden our positions to the extent thatwe reach a non-negotiable impasse on June 30.This is my opinion of the current situation:.1.The pay scale in this officeat the present timeiscompetitive with any of the offices (union or non-union)in the entire area.2.The offer made by management was generousand gives recognition to rising costs of living.3.For any of you who may be interested, I have afile of publications with complete wage scale tables forthe area on which our offer was based. (I will turn thisfileover to Louise so that you may obtain it from herupon request.)Ido not know how far apart we are at present, but Iwould hope that you have considered our proposalsseriously.Since your bargaining agents have notscheduled a new meeting until 1:00 p.m. on June 30,1969 I would hope that they will have a bona fidecounter offer at that time since there will not be muchtime left.2.The meeting, June 20, 1969Representatives of Purity and the Union met in Purity'sconference room inBurlingameat 1 p.m. on June 30, 1969.Puritywas represented by C. L. (Len) Pecchenino,executive vice president, Joe Nishimura, controller, andDon Dosch,assistantcontroller. The Union was represent-ed by Peggy Banks,business agent,Louise Pias, unionsteward, employed by Purity as an accounting technician,Mary Giol, employed by Purity as a secretary, and byGeorge Valter, an official of Local 6, I.L.W.U.4Vaster opened the meeting by inquiring whether thecompany representatives were there to negotiate for Purityonly, or whether they were also prepared to negotiate forthe "I.B.M. department."When Pecchenino answered,"Just Purity," Valter replied: "If you are not going tonegotiate for the IBM department, I will just walk out andreliableThe General Counsel has cogently observed, "Both witnesses whotestified concerningwhat transpiredat this meetinghad difficulty recallingpreciselywhatwas said and frequentlylapsedintoconclusionarysummaries."Under cross-examination,however,Nishimuraappeared to bemaking a sincere effort to understand and to give honest answers to allquestions.His uncertainty and memorylapses are understandable in viewof the fact that the instant charge was not filed until almost 13 monthsafter June 30, 1969. Unlike Nishimura,Banks under cross-examination wasdefensive, argumentative,and evasive. 628DECISIONSOF NATIONALLABOR RELATIONS BOARDthere will be no further negotiations." The Purity represent-atives asked for a brief recess and, after conferring inPecchenino's office, returned and announced that theywere speaking for both Purity and Respondent. Valter thenobtained from Banks a copy of the Union's April 16proposals, and each was discussed in order.1.Durationof agreement:The parties agreed on 3 years,July 1, 1969 through June 30, 1972.2.Holidays:Tentativeagreementwas reached onexchanging Veterans day for the day after Thanksgivingwithno increasein the total number of holidays.3.Hours:The Union proposal was a 7-1/2 hour day and37-1/2 hour week. The company representatives stood firmon the 8 hour day and 40 hour week, and Banks said, "Wewill drop it."4.Sick leave:Agreement was reached.5.Temporary Replacements:The Union's proposal wasrejectedby the Company negotiators. There was noagreementexpressed.6.Promotions:The Union's proposal was rejected bythecompany negotiators.Therewas no agreementexpressed.7.Wages:The Union's proposal was an increase of $12per week on each of the following dates: July 1 of 1969,1970 and 1971. Purity had countered with an offer of 5% ofthe employee's June, 1969 wage on July 1 of 1969, 1970 and1971, and had also proposed specific starting rates for newemployees,with specific automaticincreasesafter sixmonths, after one year and after two years, Banks statedthat the specific rates set forth in Purity's proposal were"ridiculous." Valter told her to "shut up" and she complied.There followed discussionof increasesfor present employ-ees,with Pecchenmo increasing his offer to 5% July 1, 1969,6% July 1, 1970 and 7% July 1, 1971, and Valter reducinghis demand to 8% on each of these dates. When neither sidewould give any further Valter asked for a privateconference with his committee and the company negotia-tors withdrew to Pecchenino's office.After about 10 minutes Valter joined the companynegotiators and announced "I think I can sell the girls on 6,7 and 8." Pecchenino answered, "I think I might be able tosell that to Jack Niven." Valter then returned to theconference room, and closed the door. After a long time thedoor to the conference room opened, Valter emerged, andNishimura walked up to him. Valter said, "Looks OK. Thegirls can take it from here" and Valter left the building.Nishimura told Banks that she could have a unionmeeting in the accounting department, and he waited in theconference room, where he was joined by Sabanovich.After meeting with the employees Banks and Pias returnedto the conference room. Banks announced, "It looks OKwith us." Sabanovich said, "Fine, we will type something upand get it back to you." Banks said, "That's great, I don'thave any typing help."3.Nishimura's contract draft, August 1969Nishimura made a Xerox copy of the recently expiredprinted contract,wrote out changes and additions inlonghand, and had the resulting compilation typed in theform of a single contract document. In early August hehanded a copy to the union steward, Louise Pias, with theinstruction:I told her that this was our proposal, that there werenew things in here, and that she should read it verycarefully. I also said that she should send it to MissBanks.On August 15, 1969, Nishimura hand delivered to Banks asecond copy of the document, stating: "there are newthings in here" and that she should read it carefully.Although Nishimura had underlined some of the newmatter in red, no specifics were mentioned in eitherconversation.Nishimura's draft incorporated his understanding of theagreements reached at the June 30 meeting, a reiteration ofthe companies' offers on matters where there had been nofinal agreement, a few minor matters which had not beenthe subject of discussion, and a revised recognition clausewhich incorporated in a single bargaining unit employees ofPurity and employees of Respondent. The General Counselin his brief to me states, "the document in substanceembodies the June 30 agreement on every issue except forthe means of computing the percentageincreasein the wagepackage." 5The August 1969 document contains thefollowing clause:Section 11.WagesWages andclassifications are setforth in theWageSchedule, (Appendix A) except that persons employedby the Company on June 30, 1969 will be entitled to thehigher of the Wage Schedule or the amount computedas follows:WagesWagePlusEarned Per Prior ContractSchedule at June 30, 1969July1,1969throughJune30,19706%July1,1970throughJune30,197113%July1,1971throughJune30,197221%5Banks had testified that after their private conference, Nishimura,Pecchenmo, and Valter all returned to the conference room and thatNishimura stated to all present that the companies' wage offer wascumulative and that he approved the following illustrative computationwhich she worked out at the conference table 100 plus 6% equals106-1969; 106 plus 7% equals 113.42-1970; 113 42 plus 8% equals1224936-1971, and that she agreed to take this offer back to hermembership with the recommendation that it be approved I have creditedNishimura's testimony that neither he nor Pecchenmo was present whenValter reported to the committee the result of his private conference in partfor reasons heretofore stated and in part because of the confusion and self-contradiction in the testimony of Banks in this area.Iconclude this wasBanks'personal interpretation of the Companies'offer as communicated toher by Valter CUBIT SYSTEMS CORP.629Between September 1969 and May 1970 Nishimuraaddressed several inquiries to Banks concerning the Augustdocument. Banks testified that the inquiry was "Did yousign the agreement?" Nishimura testified that the inquirywas "How are you coming with our proposal?" Bankstestified that her uniform reply was, "No. There are toomany typographical errors and I can't get anyone in myoffice to sit down and proof it with me." Nishimura testifiedthat her uniform response was, "that it was filled withtypographical errors and that she had other problems withit." Both witnesses agree that Banks did not, prior to June1970, voice any specific objection to the August document.Under date of May 26, 1970, Nishimura notified Banks intwo separate letters that he had severed his connection withPurity that William Rankine, controller, would handle "alllabor relations for persons in the Purity bargaining unit"and that "all dealings concerning labor relations affectingthe employees of Cubit Systems will be handled exclusivelyby Cubit personnel." The letter on Respondent's letterheadconcluded:In this connection, Sam Sabanovich and I will representCubit Systems. Please feel free to call on us regardingany union matters of mutual concern.A few days thereafter Banks voiced to Nishimura her firstspecific objection to the August document. Nishimuratestified:Q. (By Mr. Tichy) What did she say?A.She said that the wages that were in the contractweren't what had been negotiated.Q.What did you say to her?A. I told her that's what we had proposed to them;that was, as far as I was concerned, our last proposal.And that at that time there was no contract betweenCubit Systems and Local 67Banks testified that on June 29, 1970:Iwent to Mr. Nishimura's office and told him that Ihad just spoken to Mr. Rankine, the Controller ofPurity Stores, and we had gotten all the typographicalerrors, and et cetera, ironed out, and asked him if hewas ready to sign the contract.He, at that time, Mr. Nishimura, because Mr.Sabanovich had not entered the office as of yet, Mr.Nishimura stated that there was no contract with CubitSystems, that whatever Purity wished to do, whateverthey did was Purity's business. But there was nocontract with Cubit Systems.Istated toMr. Nishimura, "You were in on thenegotiations of June, 1969, and you stated you werenegotiating for Cubit Systems, as well as Purity Stores.There has never been any question as to whether or nottherewas an agreement between Purity or betweenCubit Systems and Local 67. We have been living underthis agreement and abiding by it, and following it for ayear."Nishimura, describing the June 29 conversation testified:Peggy Banks came into my office and she said, "Willyou sign the contract?"And I said, "What contract? We have no contractwith you."And she said, "Come on, now, you remember that wenegotiated a contract."And I said, "No, I had submitted to you a proposaland you didn't act on it. And as far as I'm concerned,there was never any contract between Cubit Systems andLocal 67 ... .And I told her that I had no objection whatsoever tosigning a contract with Local 67, but we had to concludenegotiations before we would sign such a contractAnd she kept insisting that I sign a contract whichshe didn't present me with. And so I didn't knowspecifically what she was talking about, but I presumeditwas the contract that she had just concluded or -*I specifically stated to Peggy Banks that we would beperfectly willing to sign a contract, but that we wanted acontract which would be more suitable to our presentstate of operation, that we were not in the grocerybusiness.We were in data processing service business,and we needed a contract that would more adequatelyreflect the nature of our business . . . what we neededwas more flexibility in the area of personnel administra-tionbecausewe were selling the services of ouremployees; that we had to have more authority anddiscretion in the area of personnel, and their retention..I stated that we wanted a six-month probationaryperiod, either that, or an abolition of any kind ofseniority provision.And we discussed those mattersAnd this conversation went around many times andcame back to the same subjects. It was Peggy's basicposition that there was a contract in existence and Ishould sign. And it was our position that there was nocontract in existence but we were perfectly willing tonegotiate for one.On July 15 Banks called on Nishimura accompanied bythe three women who had been discharged by Respondentthe previous week. The employees waited in an anteroomwhileNishimura and Banks had a long discussion, withnothing resolved.On July 29 Nishimura and Banks met for the last time.Banks announced that she had obtained a contract fromPurity stores and asked Nishimura to sign its WhenNishimura again denied the existence of a contract, theygot into a discussion of seniority and efficient operations,wages, and composition of bargaining unit, and Nishimura6 She did not then, nor at any other time, present any document toNishimura for his signature. 630DECISIONSOF NATIONALLABOR RELATIONS BOARDagreed to draft a clause on"efficient operations" and tosend it to Banks. Under date ofAugust 4, 1970,Nishimurawrote to Banks:I called you this morningbut you wereout of theoffice.To keep negotiations moving, I am enclosing mydraftproposal of the efficient operations clause.Agreement on this clause will be a major step forwardtoward reaching final agreement on a contract.After youhave had a chance to review this draft, weshould meet again to continue our negotiations on otheropen issues, namely the seniority clause,probationaryperiod and the locationof thebargaining unit.I will be availableThursdayif this is convenient.When Banks received the above letter she telephonedNishimura and they agreed to meet on August12. Shortlythereafter Nishimura found on his desk a sheet of paperwith the following typewritten heading:We the undersigned,employees of Cubit SystemsCorporation no longer wish to participate in the UnionLocal ILWU #67.bearing the signatures of nine of Respondent's nonsuper-visory employees,a clear majority.On the morning ofAugust 12,Nishimura telephonedBanks' office and cancelled the meeting,and Respondent'scounsel,GeorgeTichy, filedin the Board's regional office apetitionforanelection,dulydocketedasCase20-RM-1302.C.The DischargesOn May 1, 1970, Respondent tookover from BurroughsCorporation a dataprocessing center at447 Battery StreetinSan Francisco.A few daysbefore the change inmanagement,Sabanovich, Nishimura,and SimWatson,Respondent'sdirector of facilities and management, metwith theBurroughs managementand staff. Those presentwere JimLowe,Burroughs'manager,Dorothy Gilhooley,Burroughs'keypunchmanager,programmers, computeroperators,accountmanagers,andkeypunch people.Sabanovichannouncedthat Lowe would nolonger bemanager,thatGilhooley wouldremain temporarily askeypunchmanager,and that Respondentwas making thejobs of allemployeesavailable underthe same terms asthey were then workingfor Burroughs.Respondent wouldhonorvacation rights, accruedsickleave, wage reviews,and any promisedpay increases.As of May 1, 1970, therewere about11 people in thekeypunchdepartment whichwas then workingtwo shifts.Duringthe first week in May, at thesuggestion ofGilhooley,CeciliaGeeter,day-shiftsupervisor of thekeypunch department,conferredwith Sabanovich andNishimura.Geeter inquired about what type of workRespondenthad. Sabanovichread off a list of clients, statedthat theywere adding one clientevery month andgrowing.Geeter askedabout starting salaries andSabanovich repliedthat they did not have a pay scale. Geeter said that twowomen,Leora Van Winkle and Karen Chan, wereunderpaid and shouldreceive a raise.Sabanovich repliedthat he would think about it.On May 30 Gilhooley left. Watson told Geeter that untilthey found a new keypunchmanager shewould be incharge.Sabanovich told Geeter thathe was surethat shecould handle everything. In answer to Geeter's inquiry as towhether there was to be a new keypunch manager,Sabanovich replied that she should speak to Mr. Watson,since that would be his decision.On Friday,June 5,Geeter and her assistant supervisor,Esther Ekman,met with Sim Watson.Geeter asked if MillieHmchey was to be the new manager.Watson replied thatthiswas a management decision and no concern of hers.Watson asked who they got the information from. Ekmanstated that the girls were uneasy and upset because Hincheyhad her own supervisor and four or five girls who went withher from job to job,at the expense of other employees whowere already-employed. Geeter asked if the feelings of thepresent employees would be considered.Watson repliedthat their feelings would not be considered and that sheshould not ask such questions.Ekman stated that some ofthe present employees had grievances against some ofHinchey's girls, and would not work with them,and if itbecame uncomfortable for the present employees theywould quit.Watson thanked them for the information andsaid that it would be kept in the strictest confidence.On Monday,June 8,Watson entered the keypunch roomand announced that he had been told"that you girls aregoing to get up and walk out if a certain person is hired asmanager.Cubit is not going to be threatened by a bunch ofkeypunch operators."Watson added that any question onthe subject of manager could result in immediate termina-tion.On Wednesday,June-17,when the day shift reported forwork,MillieHinchey was in the keypunch manager'soffice.Wednesday was payday and it was part of themanager's duty to distribute paychecks.Just before noon,Hinchey called the operators to the back of the room,handed to each a paycheck and a termination letter inblank and announced:I have been told that all you girls were going to get upand walk out when I took over as manager. If anyone isdissatisfied with the arrangement she can fill out thistermination letter and put it on my desk by four o'clockand it will mean immediate termination without noticefor that person.Ekman answered:Millie,that's a g.d.baldfaced lie .... Sim Watsonlied to you about saying that the keypunch staff wasgoing to get up and walk out.Cecilia and I had a talkwith him,and in that conversation nothing had beeninsinuated or said or directed to him on that subject,and we had never said we were going to get up and walkout . . . the conversation was two weeks before youcame in and we knew you had been hired a week beforeyou came in to the office. If anyone had any intentionof walking out they would have done so then.You havebeen here all morning and nobody got up and walkedout. Obviously,it's untrue.When Hinchey stated that she had received this informa-tion from five or six people,Geeter added a few words insupport of Ekman, and...Van Winkle said that she felt that they had liedaboutmore than just our conversation with Mr.Watson.That they kept lying since they had started. CUBIT SYSTEMS CORP.631And that Hinchey would find out sooner or later whatkind of people they were.On either June 22 or 23 Hinchey met with the day-shiftoperators, reminded them that there was not enough workto keep all busy, and inquired whether they would prefer tohave two of them permanently laid off or all go on shorthours. All voted for short hours. Hinchey then said thatthey should decide who would go home without pay. Geetersaid that during the preceding weeks when there was notenough work, girls were permitted to go home but werepaid just as if they were working, and asked why thatpractice could not be continued. Hinchey said that workwas building up on the night shift, and anyone who wishedto transfer to nights could have steady work. There were novolunteers. Geeter asked whether any girls had been laid offin Burlingame. Hinchey said she did not know. Geeterasked why she did not know, "since she was supposed to bemanager." Geeter added that they could not do this inBurlingame, since the Union would not let them, and it wasunfair to San Francisco, when the employees had been toldthat the offices would be run as one.On Monday, June 29, Watson reported to Nishimura thathe had conferred with Hinchey and it was their jointrecommendation that the day shift be reduced to twokeypunch operators. Sabanovich approved the reductionand said that Hinchey and Watson should make theselection.On either June 30 or July 1 Watson reported toNishimura and Sabanovich that Geeter and Ekman shouldbe terminated because they were the highest paidemployees, and Hinchey was capable of carrying out theirsupervisory duties. Adele Shimota and Karen Chan shouldbe retained because they were the most capable of thenonsupervisory operators and Van Winkle should bereleased because she was the lowest employee. Nishimuraapproved the selection but directed that execution bepostponed until after the computers were moved from SanFrancisco to Burlingame over the July 4 weekend, in theevent that records should be damaged or misplaced in thecourse of the move.On Wednesday, July 8, Geeter, Ekman, and Van Winklevisited the union office and signed authorization cards. OnThursday, July 9, after work they drove to Burlingame.(The day shift in San Francisco ended at 4 p.m. Burlingameemployees worked until 5 p.m.) Geeter entered Respon-dent's office, assisted O'Toole in moving some records, andwent with O'Toole to the ladies' room. There they werejoined by Ekman, and a brief conversation ensued. VanWinkle remained in their automobile in the parking lot.On Friday, July 10, Sabanovich and Nishimura went toSan Francisco to settle accounts with Burroughs' manager,Jim Lowe. Sabanovich told Hinchey that she could goahead with the terminations.Shortly before 4 p.m. on Friday, July 10, Hinchey calledGeeter, Ekman, and Van Winkle to her office, told themthat they were "being terminated for lack of work," andthat they should see Sabanovich in Lowe's office down-stairs for the answers to any questions.Nishimura and Sabanovich left Lowe's office and invitedthe three women to join them in a vacant office. Geeter7Nishimura testified that as keypunch supervisor in Burlingame,O'Toole was directly responsible to director of facilities and management,opened the conversation by asking whether they wereterminated.Upon receiving Sabanovich's affirmativeanswer,Geeter asked for the reason and was told,"economicreasonsand lack of work." Geeter then asked,"are we being terminated or laid off? There is a differenceyou know." Sabanovich, irritated by the tone of thequestion, let his irritation show in replying that they werebeing terminated because they were the most expendablepeople in the department. Ekman accused Sabanovich andNishimura of dishonesty, stating "practically everythingyou have told us has been a lie from the day you took over."Nishimura, in an angry tone, defended himself, saying thathe had been fair and honest, that their troubles had beeninherited and not created by Respondent. The discussionbecame very heated, with four people talking at once, andat one point Sabanovich charged Geeter with being atroublemaker.VanWinkle,who retained her calmthroughout, finally said, "let's get up and go" and thewomen left.Banks first learned of the discharges on July 15 and shetook the that she was in bad company and later, when theywere discussing contract terms, told her that the injection ofthe San Francisco problem would make it more threewomen with her toBurlingametocallNishimura.Nishimura told Banks difficult to reach agreement.Burroughs, when it was operating the center, had 20 to 25regular accounts. When Respondent took over, the numberof regular accounts dropped to 10 or 15, "if that." As ofMay 1, 1970, Respondent took over from Burroughs sevenkeypunch operators on the day shift and four on the nightshift. Between June 1 and 17 there was so little work on theday shift that operators were authorized by Watson to gohome, on full pay, leaving only Geeter or on two occasionsVan Winkle and one or two others, as a skeleton crew. As ofJune 17 there were two operators on the night shift, andseven on days. Between June 17 and 26, night-shift operatorMargaret McFall was discharged and day-shift operatorsDonna Lane and Diane Lasine resigned. Between June 17and 26, Hinchey offered to Geeter a transfer to the nightshift. She said she would have to consult with her husband.She did not give Hinchey an answer and the offer was notrepeated.When Judy Evans, night-shift supervisor an-ndunced that she wasresigning, the position was offered byHinchey to Ekman, who declined. Van Winkle also refusedHinchey's offer of night work. From July 10, 1970, throughNovember 3, 1970, when Hinchey resigned, all day-shiftwork was performed by two operators under the supervi-sionofHinchey.During the same period Hincheysucceeded in obtaining work which was received in theafternoon and had to be completed by midnight. Duringthe period from July through October 1970 there were onoccasion seven or eight keypunch operators on the nightshift.When Respondent's lease expired, December 31,1970, the San Francisco operation was closed.D.TheDecertification PetitionKaren O'Toole 7 was first employed as a keypunchSim Watson, that she had the power to discipline employees and thatWatson followed her recommendations as to hire and termination without(Continued) 632DECISIONSOF NATIONALLABOR RELATIONS BOARDoperator by Purity about May 1, 1969. On February 9,1970, Nishimura notified Banks on a Purity letterhead:This is to inform you that Karen O'Toole has beenpromoted to the position of Keypunch Supervisor, anexempt position effective February 3, 1970. Thevacancy was the result of the resignation of HarrietFracchia.Shortly prior thereto the Union had sent O'Toole a noticeof delinquency and she had paid up 6 months back dueswith one check.Between JuneIand 17, 1970, O'Toole had two privateconversations with Geeter in the keypunch manager's officein San Francisco.In the first of these conversations Geeter,told O'Toole "that she was responsible for the operations,as far as the keypunch department was concerned,in thatoffice . . . that she was more or less taking over theresponsibilities of the manager."In the second conversa-tion, just before Hinchey assumed her duties,[Geeter ] said that she was very unhappy with Milliecoming and she thought that she should get the position,and that she was going to get a petition up, or have thegirls sign a letter and present it to someone;that theydidn't want Millie-they would leave if Millie came inasmanager. . .that she felt all the girls would agreewith this.On Thursday, July 9, 1970, Hinchey told Geeter thatthree girls had been laid off in Burlingame.That evening,afterwork,Geeter, Ekman, and Van Winkle drove toBurlingameand parked in the Purity lot about 4:45 p.m.Geeter entered the building alone, encountered Bruno, andaccording to the testimony of Geeter, whom I credit in full:He said,I think,"Karen is still here; come on in. Iwill take you back where she is."When they entered the keypunch room,First she said, "Help me carry this back to thetab"-I think it was the tab room. This is Karenspeaking . . . . I helped her carry the work back to thetab room.*Q. (By Mr. Barton) What did you do after that?After going to the tab room.A. I believe then I must have told her I had to go tothe ladies'room,so we went into the ladies' room.Karen and myself.Q.All right, And did you have anyconversationwith her in the rest room?A.Well, when we walked in, she asked me, youknow, "What are you doing down here?"I told her that we had heard that they had laid offthree people, or were going to lay them off.About that time Esther walked into the ladies' room.She says, "Well, they told me to lay off three people,and then they changed their minds, because it wassummertime."And she said,"People were taking vacations, andthey had a lot of work, so they were going to wait untilafter vacations were through."Well, she mentioned that they told her what people tolay off, and then they changed their minds, and theytold her she could decide, and back and forth.And then I guess she mentioned about her helpingthe girls get a petition up to get out of the Union. Ibelieve it was then,anyway.Q.What do you recall her saying?A.Well, she says-she either said that she hadtyped,or she was helping him write a petition,to get outof the union.And she said, "Well, I probably shouldn't tell youthis . . . because you weren't supposed to know aboutthe union."And I said,"Well, we knew already. We knew eversince the get-together dinner they had. Some of the girlswent and told us about the union."And then I believe Esther stated at that time that wehad contacted someone about the union already, so itwas no secret to us.And something else could have been said, I reallydon't remember .. .Someone else came into the ladies'room and westopped talking.And then whenwe were leaving,Karensaid, "Wellyou know,they are going to call me in and ask meeverything you asked me, and everything I told you,"and et cetera.*Q. (By Mr. Tichy) Did Karen O'Toole ever tell youwhat was on a petition?A.She merely stated that she was helping-sheeither said she was helping them write, or typea petitionfor the girls to get out of the union.In the course of their discussions on July 15, 1970, Bankstold Nishimura that she had heard that a decertificationpetition had been drafted and was being circulated byKaren O'Toole. Nishimura replied that he knew nothingabout it.Nishimura, immediately thereafter, "told KarenO'Toole thatif she,in fact,participated in the preparationof any petition to de-certify the union, or anything to thateffect,that it would be grounds for termination."Inmid-July 1970 Joseph McLaughlin, a computeroperator, typed the following words at the head of a blanksheet of paper:We the undersigned, employees of Cubit SystemsCorporation no longer wish to participate in the UnionLocal ILWU #67.McLaughlin, between July 20 and 22, 1970, obtained `thesignatures of nine of Respondent's keypunch and comput-er operators, a clear majority. McLaughlin did not conferwith O'Toole, and she did not sign, nor did she participatein any way. Toward the end of the first week in August,McLaughlin placed the petition in a folder and left it onMr. Nishimura's desk. Meanwhile, about a week after herJuly 15 meeting with Nishimura, Banks in a telephoneconversation accused O'Toole of sponsoring the petition.O'Toole told Banks that she had overheard commentsabout a petition, but denied any connection therewith.independent investigationO'Toole was clearly a supervisor within themeaning of the Act CUBITSYSTEMS CORP.633E.Supervisory Status of Geeter and EkmanCeciliaGeeter was hired as a keypunch operator byMillieHinchey in 1964, when Hinchey was keypunchmanager for R & S at the Battery Street location in SanFrancisco. Esther Ekman was hired by Hinchey about 1year later.Hinchey resigned in April 1968 after theoperation had been taken over by Univac.Before resigning,Hinchey recommended to the operations manager ofUnivac that Geeter be promoted to supervisor.Ninety percent of the work of the center was repetitiveroutine for regular accounts. Geeter would divide the workinto batches, attach a procedure card to each batch, andplace it on a desk beside her machine. The keypunchoperator,when she finished a batch, would return it toGeeter.The punched cards were then run through averifying machine, when the machine detected an error, theverifierwould destroy the defective card, and punch acorrect card on a keypunch machine. The verified cardswere then delivered to the account manager, downstairs,and Geeter would return the procedure card to its properplace in the file.During Respondent's administration, allday-shift operators were experienced and competent andrequired practically no supervision. Over 90 percent of thetime of Geeter and Van Winkle was spent in verifying. Allthe other operators were capable of running the verifyingmachine and did so upon occasion. About 10 percent of thework of the center consisted of "drop in jobs" usually leftby architects, and usually emergency work. Geeter testified,Q. (By Mr. Tichy) Isn't it correct that some of thesejobs were more difficult than others?A.Yes.Q.And when you received what you considered tobe a difficult job, you would give it to the betteroperators,is that right?A.Yes.Q. In determining which ones were the betteroperators, what sort of factors did you consider?A.The ones that made the least errors, the mostaccurate operator.Q.Did you consider the experience which thesepeople had?A.Well,sometimes,with keypunch operators,experienced operators aren't always as good as maybeones with one year's experience.Q.Did you consider speed?A.Yes.Q.What other factors would you consider indetermining the quality of a keypunch operator?A.Just the accuracy and the time it would take herto do the job, I would say.Q.You did exercise yourjudgment in making thesedecisions, didn't you?A.Yes.Q.And havingexercisedyour judgment, then, youwould distribute the work to the better operator, insteadof to one of the other operators, is that light?A.Yes.Q.One of your responsibilities as keypunchsupervisor was to transfer employees from one machineto the next, isn't that right?A.Yes,more or less.Q.Did you find that there was ever an occasionwhere a keypunch operator did what you considered tobe a poor job?A.Sometimes.Q.What did you do when you discovered that anoperator had done what you considered to be a poorjob?A.Well, we would show her her errors, so that thiswouldn't happen again,hopefully.Q.Would you actually sit down with the girl andexplain to her why you thought she was making theerror, and she would correct her problem?A. I would. Either myself or whoever verified thejob would give her the errors and maybe the document,if it was something we didn't feel was really her fault,you know. Maybe it was something on the document,the reason why-or the procedure she didn'tunder-stand possibly.Q. I would like to ask what you would do when youfound that somebody had done a poor job. How wouldyou handle that?A. I would take her the errors and say, "You madeall these errors out of so many cards that you punched."You know, maybe she punched 150 cards and she had50 errors. Well, that's very bad. So she would know this;you know, out of 150 cards you have 50 errors, so-Q.And would you explain to her what you thinkcould have been done to correct the problem?Perhapsyou might advise her to slow down, look at the keys,or-A.Yes. If I figured she evidently had done itbecause she was punching too fast, I would tell her toslow down.But usually she would know what theproblem was.In mid-May, O'Toole invited Geeter and Ekman to lunchwith her in Burlingame, and they spent the entire afternoonmeeting with the Burlingame employees observing Respon-dent's operation in the Purity building.During the period from June 1 to 16, 1970, Geeter inaddition to her regular duties used the manager's office, aglass enclosure in the keypunch room. She estimated andreported toWatson the amount of work anticipated foreach day and received instructions from Watson to either,let some of the operators go home, or to hold them in thekeypunch room in the hope that additional work wouldcome in. Geeter,using the timecards,and Watson's specificauthorization to pay operators for time when they wereabsent from the office,made out the cards from which theoperators were paid. Geeter distributed pay checks on 2Wednesdays.Itwas seldom necessary for Geeter to consult anykeypunch manager concerning any detail of the workbecause,"Any questions that I couldn't answer, I would goto the account manager,because usually the keypunchmanager could not answer it either."From and after June 17 Hinchey spent 60 percent of hertime catching up with the paperwork which had accumulat-ed since the 1st of June,and 40 percent of her time awayfrom the office attempting to develop new business. Eachtime she left, she told Geeter to answer the phone. Hincheyhad complete confidence in Geeter's ability to get the work 634DECISIONSOF NATIONALLABOR RELATIONS BOARDout on time and gave no direct instruction to any operator.Hinchey's office was open to the keypunch room and shecould personally observe the work and conduct of the day-shift operators. On one occasion she asked Geeter about anight-shift operator, Margaret McFall. Geeter testified:She just asked me about Margaret's work . . . shesaid "I want to know if Margaret is the same way as shewas before." And I assumed that that meant whenMillie worked there before. If she was still the same typeof keypunch operator. I said, "Yes, she is. She's stillslow".... I think she asked me about her coming towork also, because she was out quite frequently. And Ithink Millie asked me . . . if she had been out a lot likeshe did before.Q.What did you say to that?A. I said, "yes."Hinchey did not ask for, nor did Geeter tender, anyrecommendation as to the retention of McFall.Geeter's salary was $640 per month. O'Toole's salary was$600 per month.While the issue is close, I find, on the testimony aboveand particularly in view of the fact that the keypunchoperators between June 1 and 16 had no direct supervisionother than that exercised by Geeter that Geeter was, at leastbetween June 1, 1970, and June 16, 1970, a "supervisor"within the meaning of the Act and was not an "employee"within the meaning of Section 2(3) of the Act.There is no credible evidence on this record from which Ican infer that Ekman was a supervisor. There were at mosttwo occasions between June 1 and 16, 1970, when Ekmanacted as supervisor in Geeter's absence. This alone is notenough to deprive Ekman of the rights guaranteed toemployees.F.Concluding Findings1.Respondent and the Union did not, on June 30, 1969,nor on any other date, reach complete agreement on theterms of a collective-bargaining agreement.In order to get to the heart of the dispute, i.e., the amountof raisesfor current employees, Valter had forbidden Banksto talk about the subject of starting rates and had rushedover the subjects of temporary replacements and promo-tions.While a single unit of office employees of Purity andall employees of Respondent was implied by Pecchenino'sstatement that he was speaking for both companies, therewas no discussion, much less agreement as to whether thereshould be one or two units, or one or two contracts.While Banks, due to her inexperience, may have believedthat she had a complete agreement, Nishimura, faced withthe task of drawing contract language was under no suchillusion.Nishimura, in drawing the recognition clause,included Purity's and Respondent's employees in a singleunit and, since he anticipated having a stockroom andinaugurating a delivery service, omitted from the exclusion-ary clause, the classifications of truckdriver and warehouse-man. In addition to his caution to Banks to read the Augustproposal carefully, he enclosed in red brackets, andunderlined portions of the wage agreement that he andPecchenino had reached with Valter. The August 1969document was a fair, honest, and complete proposal to theUnion.2.Respondent did not, on July 1, 1970, nor at any timeprior to August 12, 1970, refuse to bargain in good faithwith the Union.Banks' failure to take any action on the Companies'proposal of August 1969, and her repeated evasive answerstoNishimura's repeated inquiries were tantamount to arejection of the Companies' offer. After Nishimura hadsevered his connection with Purity, Banks made thisrejection explicit by falsely charging that Nishimura andSabanovich had specifically agreed on June 30, 1969, tocumulative increases, and that the August 1969 document,placing each annual increase on the 1969 base, was not inaccord with the agreement.Nishimura bargained in good faith with the Union, fromthe time of Banks' specific rejection of the August 1969proposal until after he found on his desk a paper signed bya majority of his employees, stating that they no longerdesired union representation. This paper, combined withthe fact that the data processing department of Purity hadnot, as a separate unit, ever selected the Union, not onlypermitted, but required Respondent to suspend bargaininguntil the question concerning recognition could be resolved.Respondent's good faith is further evidenced by its promptfiling with the Board of a petition for an election.3.Respondent did not, through Karen O'Toole or inany other manner, induce or encourage its employees tosign a petition to decertify the Union. The paper bearing alistof signatures which Nishimura found on his desk wasentirely the work of a bargaining unit employee, JosephMcLaughlin. I credit in full McLaughlin's testimony that hedid not confer with either O'Toole or any other member ofmanagement. McLaughlin testified that he had never beena member of and had never paid dues to the Union. Thistestimony appeared highly improbable in view of the factthat the Purity contract required membership as acondition of employment, that the Union had been notifiedby a communication dated May 19, 1969, that McLaughlinoccupied a unit position, and that the Union had, on March11,1970,demanded the discharge of an employee fornonpayment of dues. The failure, of the General Counsel totender union records in refutation of this improbabletestimony- compels the conclusion that it is true andsupports the veracity of the material portions of McLaugh-lin's testimony.I have found that O'Toole did state to Geeter on July 9,1970, that "she had typed or she was helping him write apetition to get out of the Union." This statement does not,however, support the complaint. Some person, who was notMcLaughlin, had conferred with O'Toole concerning thewording of a petition, which she may have typed, but thematter went no further. Geeter's testimony "I guess shementioned about her helping the girls get a petition up togetout of the Union," clearly is Geeter's personalinterpretation of words vaguely remembered. I specificallydiscredit Banks' testimony that O'Toole, almost 2 weeksthereafter, admitted on the telephone, "Yes, I typed apetition." It is most unlikely that O'Toole would make suchan admission after she had been warned by Nishimura thatany participation in such an activity would result in herdischarge. This threat also explains, if it does not excuse,her denial on the witness stand of the statements attributed CUBIT SYSTEMS CORP.635to her by Geeter. I also reject the embellishment ofO'Toole's remarks contained in the testimony of Ekman, asrepresenting her state of mind, rather than her actualrecollection of any words spoken by O'Toole.4.Day work in May and June 1970 diminished in SanFrancisco, necessitating a drastic reduction in the key-punch staff.5.Geeter, Ekman, and Van Winkle were all offerednight work and each refused the offer of night work.6.The selection of Geeter, Ekman, and Van Winkle tobe discharged was made by Hinchey prior to July 3, 1970,before any had signed an authorization card or evincedinterest in the Union.7.Hinchey was not influenced in whole nor in part bythe concerted activity of Geeter and Ekman to prevent herappointment as manager. After becoming manager, andbeing assured by Ekman that threats of strike wereunfounded,Hinchey reposed her entire confidence inGeeter, left the running of the keypunch departmententirely with Geeter, and left Geeter in complete chargeduring her extended absences from the office.8.Van Winkle did not participate in any way in theconcerted effort of Geeter and Ekman to prevent theappointment of Hinchey as manager.9.There is no credible evidence on this record thatRespondent entertained any animus toward the Union.10.Keypunch operators Adele Shimota and KarenChan were retained as employees on the day shift, becausethey were competent to handle all the work of the shiftwithout supervision other than that of Hinchey. VanWinkle was released because, in the view of Hinchey, shewas less competent than either of the other two. Geeter andEkman were released because all the work of the day shiftcould be completely performed by employees receiving amuch lower rate of pay, and because Hinchey was fullycompetent to supply the expert knowledge and advicerequired by any unusual problems which might arise.11.Neither Geeter nor Ekman nor Van Winkle wasdischarged because of her activities on behalf of the Union.12.NeitherGeeter nor Ekman nor Van Winkle wasdischarged because of her concerted protest concerning theselection of a new manager.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Actengaged in commerce and in abusiness affecting commerce within the meaning of Section2(6) and (7) of the Actand the volume of its businessexceeds the indirect outflow standard of the Board for theassertion of jurisdiction.2.The Unionisa labor organizationwithin themeaning of Section 2(5) of the Act.3.Respondent has not,on this record,engaged in unfairlabor practices affecting commerce within the meaning ofSection 8(a)(1), (3), or(5) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDERThe complaintis dismissed in itsentirety.